Per Curiam.
This cause came on for final adjudication before Division B of the court upon the transcript of record and- briefs of counsel for the plaintiff in error Upon, investigation the court finds that in the record proper there is no verdict or final judgment from which a writ of error ViU lie. In the bill of exceptions there is set out' what purports to be a verdict of conviction and judgment or sentence, but thus evidenced this court cannot recognize them,. A verdict and the judgment or sentence in a criminal case form parta of the record proper in appellate proceedings, and have no place in a bill of exceptions certified by the judge, and when exhibited to an appellate court only in and by a bill of exceptions can uoLbe recognized. The record proper in a cause and all matter properly belonging thereto can be authoritatively evidenced to an appellate court only by a transcript containing them duly, certified by the clerk of the court who is the custodian of such records. Merchants’ Nat. Bank of Jacksonville v. Grunthal, 38 Fla. 93, 20 South. Rep. 809. The writ of error herein must, therefore, be, and is hereby dismissed, but'without prejudice to the right of the plaintiff in' error to sue out another writ of error. The plaintiff iñ error being showq. to be insolvent the costs of this writ of error to be taxed against the county of Monroe.
Taylor, Hocker and Parkhill, JJ., concur.
Shackleford, G. J., and Cockrell and Whitfield, JJ., concur in the opinion.